Per Curiam.
There is no obscurity in the twelfth section of the Act of 1836: “ If the last place of settlement of any person who shall have become chargeable, shall be in any township which shall have been divided, such person shall be supported by that township within the territory of which he resided at the time of gaining such settlement,” are words as plain as could be uttered. The principle established by them is, that a settlement has a local habitation in respect to the township itself, and that the fragment of territory into which it falls is to maintain the pauper, whether he had been chargeable to the parent township or not. There was to be no contribution to subsequent maintenance, in any case, as there had been by the words of the Act of 1803, which were purposely omitted. It appears in the case stated, that the blind boy was an actual charge on the original township; and that the place of his residence, while gaining what may be called his settlement for present relief, was in what is now the new township of Hopewell. The fragment cut off is consequently to maintain him, as did the townvship of which it was an integrant; and the same thing may be said of the pauper Rutherford. He, too, was properly charged to the new township of Hopewell.
Judgment affirmed.